Citation Nr: 1315151	
Decision Date: 05/08/13    Archive Date: 05/15/13

DOCKET NO.  12-13 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been received to reopen service connection for a back disability, and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, had active service from October 1988 to September 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an 
August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied reopening a previously denied claim for service connection for back disability.  

Although the RO declined to reopen service connection for back disability in the August 2010 rating decision, the question of whether new and material evidence has been received to reopen such a claim must be addressed in the first instance by the Board, because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  The Board has characterized the claim accordingly.

In February 2013, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the hearing has been added to the "Virtual VA" system.  

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to ensure a total review of the evidence. 

In this decision, the Board is reopening the claim because there is the required new and material evidence.  But rather than immediately readjudicating this claim on its underlying merits, the Board instead is then remanding this claim to the RO via the Appeals Management Center (AMC) for further development and consideration.

FINDINGS OF FACT

1.  A March 1993 RO decision initially considered and denied the Veteran's claim of entitlement to service connection for a back disability.  Although appropriately notified of that decision and apprised of his procedural and appellate rights, he did not initiate a timely appeal of that decision by filing a notice of disagreement (NOD) within a year of being notified of that decision, and no additional evidence concerning this claim was received during that ensuing year, either.

2.  The evidence associated with the claims file subsequent to the March 1993 RO decision regarding the claim for service connection for a back disability relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 1993 RO decision which denied service connection for a back disability is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).

2.  New and material evidence having been received, the claim for service connection for a back disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The VCAA applies to the claim on appeal.  Inasmuch as this Board decision constitutes a full grant (reopening) of the new and material evidence claim being addressed, there is no reason to explain how VA has fulfilled the VCAA duties to notify and assist in this case.  Moreover, since, after reopening the claim, the Board is then remanding it for further development before readjudicating it on its underlying merits, there is no need at this juncture to discuss whether there has been compliance with the other duty to notify and assist provisions of the VCAA.  This, instead, is better determined once the additional development of the claim is completed on remand.

New and Material Evidence - Back Disability

In a March 1993 rating decision, the RO denied the Veteran's claim for service connection for a back disability, because the evidence did not show that the Veteran had a current back disability.  He was properly notified of the March 1993 rating decision and did not appeal.  No evidence was received by the RO within the year following that decision.  38 C.F.R. § 3.156(b).  Therefore, the March 1993 rating decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 C.F.R. § 20.1103.  A claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting that the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element).  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the March 1993 RO decision included statements from the Veteran, the Veteran's service treatment records, and post-service VA treatment medical records which cover a period through November 1992.  In a November 1992 VA examination report, the VA examiner did not diagnose any current back disability.

In the March 1993 RO decision, the RO denied service connection for a back disability, finding that the Veteran's back injury in service was an acute injury that had resolved and the Veteran did not have a current back disability.  As such, for evidence to be new and material, it would have to tend to show that the Veteran has a current back disability that is related to his active service.

Briefly reviewing the evidence received since the March 1993 RO decision, in a January 2002 VA treatment record, the Veteran reported low back pain for twelve years.  See Bennett v. Brown, 10 Vet. App. 178 (1997) (the Board may rely upon lay testimony as to observable facts); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (finding lay testimony competent when it concerns features or symptoms of injury or illness).  In an October 2009 VA treatment record, the VA examiner reported that the Veteran was in a motor vehicle accident (MVA) in 2006, which exacerbated his back pain.  In October 2010, the Veteran submitted a statement from a fellow service member, which reflected that the Veteran suffered back pain in service.  In the April 2011 VA spine examination, the VA examiner diagnosed lumbar degenerative disk disease.  During the February 2013 Board personal hearing, the Veteran testified to approximately 26 parachute jumps from an airplane in service and that he had been treated for his back disability continuously since service separation.  

In determining the issue of whether newly received evidence is new and material, the credibility of the evidence is to be presumed.  Justus, 3 Vet. App. at 513.  When presumed to be credible, as is required when determining solely whether to reopen a previously denied claim, the statement from the Veteran in the January 2002 VA treatment record, the October 2010 lay statement from a fellow service member, and February 2013 Board hearing testimony show that the Veteran had experienced back pain in service and since service separation.  The Veteran also submitted an October 2010 private medical opinion, where the private examiner opined that the Veteran's history of repetitive compression-type injuries related to his military service is the cause of his current lumbar spine pain.  

Based on this additional evidence, the Board finds that the evidence received since the March 1993 RO decision regarding the Veteran's claim for service connection for back disability is new and material, as it relates to unestablished facts of a current back disability and continuous post-service back disability symptoms that stand a reasonable possibility of establishing a nexus to service.  Accordingly, the evidence is new and material, and service connection for back disability must be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been received, service connection for back disability is reopened.

REMAND

This claim must be further developed before being decided on its underlying merits.  Specifically, the Veteran needs to undergo a VA compensation examination for additional medical comment regarding the nature and etiology of this claimed disability, including insofar as its posited relationship with his military service and, in particular, the back injury and back disability symptoms in service.

In an October 2010 private opinion, the private examiner opined that the Veteran's history of repetitive compression-type injuries related to his military service is the cause of his current lumbar spine pain.  The Board finds that the October 2010 private opinion is of little probative value.  The private examiner did not provide any medical basis or rationale for this opinion, and this is where most of the probative value of an opinion is derived, not merely from review of the file or the statement of the doctor's ultimate conclusion, instead, there has to be reasoning connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); see also Miller v. West, 11 Vet. App. 345, 348 (1998).  

In the April 2011 VA spine examination, the VA examiner opined that it was less than likely that the Veteran's back disability was related to his active duty service.  The Board finds that the April 2011 VA opinion is of little probative value.  The VA examiner reasoned that the Veteran's back disability may have been predetermined and not related to any specific work or occupational activities and that the Veteran was only treated once in service for a back injury; however, the VA examiner did not comment on the Veteran's reported symptoms of back pain, including the August 1992 service separation "Report of Medical History" where the Veteran reported recurrent back pain.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination was inadequate where the examiner did not comment on a veteran's report of in-service injury and instead relied on the absence of evidence in a veteran's service medical records to provide a negative opinion).  The April 2011 VA examiner also opined that the Veteran's back disability may have been predetermined and not related to any specific work or occupational activities.  A physician's statement framed in terms such as "may" or "could" is not probative.  See Warren, 6 Vet. App. at 6.  

As the Board has found the October 2010 private examination and the April 2011 VA examination to be of little probative value, additional medical comment is needed to assist in deciding this claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2012).  See also Barr v. Nicholson, 21 Vet App 303 (2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions must be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 
38 C.F.R. § 3.159(c)(4) (2012) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

The record also reflects an October 2009 VA treatment record, where the Veteran reported being involved in a MVA in 2006.  In a March 2011 statement, the Veteran wrote that he received treatment from Dr. Roland Flatt from 1993 to 2001 for his back disability.  There is no evidence that any attempt have been made to request and obtain these records.  Accordingly, upon remand, the AMC/RO should attempt to obtain these and any outstanding private treatment records.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the reopened claim of entitlement to service connection for a back disability is REMANDED for the following additional development and consideration:

1.  With the Veteran's consent, obtain copies of all records pertaining to his car accident in 2006, specifically medical records concerning the treatment he received for his back in the aftermath of that accident.  Appropriately notify the Veteran if unable to obtain any identified records.  38 C.F.R. § 3.159(e)(1).

2.  The AMC/RO should also contact the Veteran and request that he provide sufficient information, and if necessary, authorization, to enable the AMC/RO to obtain any additional evidence pertinent to the claim for service connection for a back disability.  After securing the necessary authorizations for release of this information, the AMC/RO should seek to obtain copies of all records referred to by the Veteran not already on file.  In particular, the AMC/RO should seek to obtain treatment records from Dr. Roland Flatt from 1993 to 2001.  If the AMC/RO is unable to obtain any of the above records, or after continued efforts to obtain any of the above records it is concluded that it is reasonably certain that they do not exist or further efforts to obtain them would be futile, the Veteran should be notified accordingly.  See 38 C.F.R. § 3.159(e).

3.  The RO/AMC should then schedule the Veteran for a VA compensation examination to determine the nature and etiology of the Veteran's back disability.  The relevant documents in the claims folder should be made available to the VA examiner for review.  

All indicated tests and studies are to be performed.  The VA examiner should also request a history from the Veteran.  A notation to the effect that the record review and history took place should be included in the report of the examiner.

Based upon a review of all the record, including service treatment records, history of the Veteran, and clinical findings, the VA examiner is requested to offer the following opinions:

      (a)  Identify the Veteran's current back disability.  The VA examiner is requested to determine whether the Veteran has a current diagnosis of degenerative joint disease / degenerative arthritis.  The VA examiner is advised that degenerative disk disease with spondylosis was diagnosed in the April 2011 VA examination. 

      (b)  Is it at least as likely as not (a 50 percent or greater probability) that any current back disability began during service or is otherwise linked to some incident of active duty?  In rendering the opinion, the VA examiner should note the Veteran's multiple parachute jumps in service, the June 1992 service treatment record reflecting treatment for back pain, and the Veteran's report of recurrent back pain at the August 1992 service separation examination.  The VA examiner should also discuss the post-service 2006 MVA and its effect on the Veteran's back disability.  

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions expressed.  If an opinion cannot be rendered without resorting to speculation, the examiner should explain why it would be speculative to respond.

4.  Then readjudicate this claim in light of this and all other additional evidence obtained.  If this claim continues to be denied, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of his claim, as the consequences of failure to report for a VA examination without good cause may include denial of his claim.  38 C.F.R. §§ 3.158 and 3.655 (2012).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


